[Cite as State ex rel. Culgan v. Kimbler, 132 Ohio St.3d 480, 2012-Ohio-3310.]




     THE STATE EX REL. CULGAN, APPELLANT, v. KIMBLER, JUDGE, ET AL.,
                                        APPELLEES.
[Cite as State ex rel. Culgan v. Kimbler, 132 Ohio St.3d 480, 2012-Ohio-3310.]
Criminal procedure—Crim.R. 32—Judgment entry of conviction—Writs of
        procedendo and mandamus denied.
       (No. 2012-0465—Submitted July 11, 2012—Decided July 24, 2012.)
    APPEAL from the Court of Appeals for Medina County, No. 11CA0059-M.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Clifford J. Culgan, for writs of mandamus and procedendo
to compel appellees, Medina County Court of Common Pleas Judge James
Kimbler and the common pleas court, to issue a valid, final judgment in one of his
criminal cases and to vacate his sentence in another of his criminal cases.
“Neither mandamus nor procedendo will lie to compel an act that has already
been performed.” State ex rel. Lester v. Pepple, 130 Ohio St.3d 353, 2011-Ohio-
5756, 958 N.E.2d 566, ¶ 1.              Culgan’s sentencing entries constitute final,
appealable orders because they each set forth his convictions, the sentence, the
judge’s signature, and the time stamp indicating the entry upon the journal by the
clerk. State ex rel. Jones v. Ansted, 131 Ohio St.3d 125, 2012-Ohio-109, 961
N.E.2d 192, ¶ 2; State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958
N.E.2d 142, paragraph one of the syllabus. And the court of appeals did not
violate his right to due process and the ex post facto provisions of the United
States and Ohio Constitutions. The sentences that Culgan challenges complied
with Crim.R. 32(C) by specifying that he was convicted upon his no-contest
pleas. Id. at ¶ 15-16, citing State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330,
                            SUPREME COURT OF OHIO




893 N.E.2d 163. Finally, insofar as Culgan argues that one of his sentences is
erroneous because there is no authorization for consecutive six-month jail
sentences, he had an adequate remedy by appeal to raise his claim of sentencing
error. State ex rel. Hudson v. Sutula, 131 Ohio St.3d 177, 2012-Ohio-554, 962
N.E.2d 798.
                                                            Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Clifford J. Culgan, pro se.
       Dean Holman, Medina County Prosecuting Attorney, and Matthew Kern,
Assistant Prosecuting Attorney, for appellees.
                           ______________________




                                        2